Title: To Benjamin Franklin from Thomas Pownall, 5 July 1782
From: Pownall, Thomas
To: Franklin, Benjamin


Dear Sir.Richmond hill July 5. 1782.
I have by my friend Mr Hobart sent You a Printed Copy of the Three Memorials which I published on the Subject of America, one addressed to the Souvereigns of Europe—& two others addressd to the Souvereign of Gr Brittain. And I beg your acceptance of them.
I hope you received my Letter of May 13 1782 forwarded by Mr Bridgen as also the Package containing 187 printed Copies of my Topographical Description of America with the Map. Which I sent as You desired for the Widow Barry & which Mr Bridgen was so good to forward for me by way of Ostend directed to Mr Bowen.
As it is possible You may see Mr Hobart He can inform you from me as well as of his own knowledge of the steps we took upon the ground of Your Communications to him & me “That there were Persons Authorised to treat of Peace, & that Such Persons were willing to give to reasonable measures taken to that End, every assistance in their power.” He can inform you also of the circumstances which attended those Steps; & of the Effect which they missed in the direct line; as of the Effect they actually had in an oblique one. As from the beginning of this matter of trying to bring on negotiation for Peace I considered him as joined with me in our endeavors; so I have given to him a Memorandum which I made on the course of this Buisness. He will communicate to You every thing which it is not improper for a Man of honor to communicate to the Minister of a People at warr with us: Nor will he abstain from communicating anything which that Minister, wishing Peace to our Country, ought to be apprized of, respecting the Effect of his friendly offerrs. He will do every thing which a Man of honor ought to do; & He will do nothing which a Man of honor ought not to do.

I have desired him to give You a paper of Quæries respecting the modes & terms of Settling in America which People of this old world & of the old Country may in future be admitted to & receive. I am, not only for my friends, but personally, interested to gain information on that head—& as I wish that which will not deceive them or myself I apply to you.
May God send Peace on Earth. I hope amongst the general blessings it will bring—; It will restore me to the communications & enjoyment of my old & long valued friendship with You. May You live to see, & have health to enjoy, the Blessings which, I hope, it may please God, to make you the Instrument of communicating to Mankind.
I am Dr Sir Yr friend & very humble Sert
T Pownall
 
Notation: T Pownall 5 Jully 82
